Citation Nr: 0947089	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-00 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for right foot 
traumatic arthritis, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to 
February 1976 and from January 1978 to October 1997. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Columbus, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to an 
increased rating for right foot traumatic arthritis.

In June 1999, the Veteran filed a notice of disagreement with 
a January 1999 rating decision that, in pertinent part, 
assigned zero percent disability ratings for arthritis of the 
right and left knees.  The Veteran requested two separate 10 
percent disability ratings for arthritis of each knee.  A 
July 2000 report of contact reflects, n pertinent part, that 
the RO determined that the Veteran perfected an appeal of the 
denial of compensable ratings for arthritis of the right and 
left knees.  In a February 2001 rating decision, the RO 
assigned separate 10 percent ratings for arthritis of the 
right and left knees.  Based on the specificity of the 
Veteran's notice of disagreement limiting his claim to a 
request for a 10 percent rating, those grants are considered 
a full grant of benefits.  

In an October 2001 statement, the Veteran's representative 
listed, among others, claims of entitlement to increased 
evaluations for right and left knee disabilities.  The Board 
also construes the Veteran's July 2008 statement as a claim 
for a bilateral hip disability secondary to right foot 
traumatic arthritis.  As these claims are not developed or 
certified for appellate review, they are referred to the RO 
for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A May 2008 statement from Hans Blaakman., D.P.M., indicates 
that the Veteran has been treated by that doctor.  As there 
is no indication that VA has attempted to secure his records 
of treatment, further development is required.
 
Finally, given the passage of time since the VA examination 
in December 2005 and the diagnosis of hallux rigidus by 
Michael Jordan, D.P.M, another VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any 
pertinent treatment records from Dr. 
Blaakman.  The RO should associate any 
obtained records with the Veteran's claim 
folder.  All attempts to secure these 
records should be documented in the claims 
folder.

2.  Thereafter, the Veteran should be 
afforded a VA foot examination.  The 
claims folder is to be made available to 
the examiner to review.  In accordance 
with the latest AMIE worksheets for rating 
foot disabilities, the examiner is to 
provide a detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any disability due to right foot traumatic 
arthritis.  The examiner must attempt to 
distinguish the nature and extent of any 
right foot disability not caused by right 
foot traumatic arthritis.  If the 
pathologies cannot be distinguished that 
fact must be stated and a statement must 
be offered explaining why they cannot be 
distinguished.  A complete rationale for 
any opinions expressed must be provided.

3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested is 
completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  Thereafter, the RO should readjudicate 
the claim of entitlement to an increased 
rating for arthritis due to trauma of the 
right foot with consideration of the May 
2008 statement from Dr. Blaakman, as well 
as any treatment records which have been 
secured.  If the benefit is not granted, 
the Veteran and his representative must be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

